Citation Nr: 1509120	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-25 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1964 to July 1968 and June 1972 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record in this case shows that the Veteran was scheduled for a videoconference hearing before a Veterans Law Judge (VLJ) at the Nashville RO in January 2015, but he failed to report for that hearing.  The file includes a January 2015 letter from the Veteran's representative stating that that Veteran never received the hearing notice.  He asked that he asked that the hearing be rescheduled.  In November 2013, the Veteran mailed notice of his change of address. The December 2014 hearing notice was mailed to his previous address.

The Board observes that, pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (2014) (pertaining specifically to hearings before the Board).  As the Veteran may not have received the hearing notice letter due to moving, the Veteran has shown good cause for the rescheduling of his previous hearing, and inasmuch as the RO schedules videoconference hearings, a remand of this to the Nashville RO is in order.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




